PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
ww.uspto.gov

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/991691
Filing Date: January 8, 2016
Appellant(s): Coulombier et al.


Alexander Spiegler
For Appellant










EXAMINER’S ANSWER

This is in response to the appeal brief filed on 02/22/2022 appealing from the Office action mailed 08/20/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/20/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  
The following ground(s) of rejection are applicable to the appealed claims:

Summary
In summary, claims 1-2, 6-9, and 12-20 were pending and examined in the office action of 08/20/2021.   

Pre-AIA -Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.  Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-2, 6-8, 12, 16-17, and 19-20 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Hwang et al. (US PG Pub 20080229447, published 9/18/2008), in view of Garcon et al. (US patent 6791014, granted and published 9/14/2004). 
Claims 1-2 are drawn to a method for transforming soybean, comprising the steps of:
a) preparing a soybean organogenic explant (cotyledon, half-seed, or a half-embryo seed) comprising a plant cell capable of being transformed by an Agrobacterium strain, 
b) exposing said plant cell in said explant to an Agrobacterium strain (Agrobacterium tumefaciens or Agrobacterium rhizogenes) comprising a first genetic construct comprising a gene for tolerance to an HPPD inhibitor, thereby transforming the explant with the one gene (the gene conferring HPPD tolerance), 
c) culturing the transformed explant in the presence of an HPPD inhibitor as selection agent, 
d) optionally selecting the transformed plant cells, 
wherein the HPPD inhibitor is introduced only after transformation. 
Claim 6 adds a step to claim 1: e) regenerating plants and seeds comprising said heterologous gene from the transformed cell or transformed tissue.
Claim 7 is drawn to a method comprising essentially the same steps of claims 1 and 6, adding selecting step (selecting being optional in claim 1). 
Claims 8 and 12 add one additional limitation: the HPPD inhibitor is an isoxazole, a diketonitrile, a triketone, or a pyrazolinate.
Claims 16-17 limit claim 1, said Agrobacterium strain further comprises at least a second heterologous genetic construct (gene conferring resistance to an herbicide, nematodes, or insect), which is introduced conjointly with the gene for tolerance to HPPD inhibitors.  
Claim 19 limits claim 16, wherein the first and second heterologous genetic constructs are included in one or several T-DNA(s).  
Claim 20 limits claim 16, wherein the selection marker gene for tolerance to HPPD inhibitors is eliminated by crossing the transformed plants comprising at least a second heterologous genetic construct and the selection marker gene with a non-transformed variety of the same plant.  

Hwang et al. teach a detailed method of preparing and transforming cotyledon explant of soybean through organogenesis, and mediated by Agrobacterium (Examples 1-5, [0137]-[0155], claims 1-16 of Hwang et al.). 
Hwang et al. teach exposing the explant to Agrobacterium tumefaciens comprising genetic construct comprising heterologous genes (bar gene and GFP gene) and selectable marker gene (including herbicide and HPPD resistant genes in co-cultivation medium (Examples 2, [0140]-[0141], Example 5, [0155], claims 6, 8, 10 of Hwang et al.).   
Hwang et al. teach and claim using herbicide, including HPPD inhibitors as selective agent ([0014], claim 8). 
Hwang et al. teach selecting the transformed explant using medium comprising the selective agent (i.e., HPPD inhibitor) (Example 6, [0156]-[0159]).  
Applying a selective agent after plant transformation is a routine practice in the art; that is how putative transformants are selected.  In addition, according to instant specification ([0095]), the selection agent, i.e. the HPPD inhibitor, is introduced into the culture medium of the cells after transformation, according to the usual practices of those skilled in the art: “Usually, the selection agent is introduced into the culture medium of the cells after the transformation” (specification, page 3, lines 14-15). Thus, by appellant’s admission, introducing selection agent including HPPD inhibitor after transformation, is a routine practice in the art. 
Hwang et al. specifically teach that “after the transformation step, the transformed tissue can be exposed to selective pressure to select for those cells that have received and are expressing the polypeptide from the heterologous nucleic acid introduced by the expression cassette” ([0108]). Hwang et al. practiced applying selective agent (herbicide) to the transformed explant only after transformation (not before or during transformation), and the transformed explant is cultured with the selective agent ([Example 6, [0157]].   
Since Hwang et al. teach using herbicide including HPPD inhibitors as selective agent, Hwang et al. at thus teach introducing HPPD inhibitor after transformation. 
Hwang et al. further teach regenerating the transformed explant after selection (Example 6, [0158]).  

Accordingly, Hwang et al. teach all the limitations of instant claims 1-2, 6-7, 16, including introducing selective agent (including HPPD inhibitor) after transformation, 
except 
did not explicitly practice introducing HPPD inhibitor after transformation. 

Initially, it is noted that appellant concedes that introducing selection agent including HPPD inhibitor after transformation is a routine practice in the art. 
It is also noted that Garcon et al. teach the use of HPPD inhibitors as selection agents in plant transformation (entire document; see Title, Abstract, for example). Garcon et al. teach and successfully demonstrated using HPPD inhibitor as selective agent selecting soybean transformants from non-transformants. 
Garcon et al. teach and claim a detailed method of transforming soybean (soya bean) by bombardment with heterologous gene conferring tolerance/resistance to HPPD inhibitors (pCH73 and pCH94), and using of HPPD inhibitors (isoxaflutole) a as selection agents (abstract, claims 1-17, Example 2, col 11, lines 37-67; col 12, lines 1-24, table 1).  Garcon et al. teach that Agrobacterium-mediated plant transformation is routine practice in the art as functional equivalent of bombardment (col 1, lines 16-41). Garcon et al. specifically teach that “HPPD inhibitor is introduced into the culture medium of the cells after transformation (step c), in the same way as the other selection agents, according to the usual practices of those skilled in the art” (col 2, lines 60-64). 
Specifically, Garcon et al. teach introducing HPPD inhibitor isoxaflutole after transformation (without prior bleach) or before transformation (with prior bleach), and demonstrated that both methods achieved success (col 12, lines 1-7, table 1).    
In addition, according to MPEP 2123 II, NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Thus, even if introducing selective agent after transformation was not a preferred method by Garcon, it was an alternative. Please note that Garcon et al. achieved success by introducing HPPD inhibitor either before or after transformation.   
Garcon et al. additionally teach that the advantage of using HPPD inhibitors as a selective agent is that this action produces a bleaching of the plant cells which is not harmful to the growth of cells, more particularly in the case of embryogenic tissues. Only the transformed plant cells comprising the gene for tolerance to HPPD inhibitors remain green and can be selected since they thus differ from the nontransformed cells (col 2, lines 57-67; col 3, lines 1-4). 

Regarding dependent claims, Garcon et al. particularly use isoxazole (isoxaflutole) or the diketonitriles as the selective agent ([0100]-[0102]), and they also claim using isoxazoles, diketonitriles, triketones, and pyrazolinates (claim 10 of Garcon et al.), teaching instant claims 8 and 12.  
Hwang et al. teach transforming a gene of interest (in addition to selection marker) into soybean plant by Agrobacterium as medium ([0042], examples 2-6, [0140]-[0161], claim 8 of Hwang et al.), (i.e., the limitation of instant claim 16).  
Garcon et al. teach that the heterologous gene encodes proteins of interest, preferably conferring resistances to herbicides, insects and other diseases (col 7, lines 26-31), teaching claim 16-17. 
Hwang et al. teach a genetic construct that comprises a DNA molecule delivered by an Agrobacterium cell ([0015]), reading on t-DNA, thus teaching instant claim 19.
Garcon et al. also teach “selection marker gene is eliminated by crossing the transformed plants comprising the heterologous gene and the selection marker gene with a non-transformed variety of the same plant” (col 2, lines 33-52, claim 12), teaching instant claim 20. 

An invention would have been obvious to one of ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
Hwang et al. teach all the limitations, particularly introducing selective agent including HPPD inhibitor after transformation.     
Garcon et al. teach and successfully demonstrated using HPPD inhibitor as selective agent selecting soybean transformants from non-transformants after transformation.  
One of ordinary skill in the art would have recognized the advantage of HPPD selection (non-harm to soybean cells) as taught by Garcon et al., and have realized that introducing selective agent including HPPD inhibitor after transformation is a routine practice (as before or during transformation) as taught by Hwang et al and demonstrated by Garcon et al., and been motivated to use HPPD inhibitors as selective agent to select soybean transformants, and introduce the HPPD inhibitor after transformation as taught by Hwang et al and Garcon et al. as an alternative of before or during transformation, to achieve the same success as Hwang et al. and Garcon et al. did.   
Given that soybean transformation was routine and demonstrated method at the time of invention, introducing selective agent after transformation is also routine and demonstrated method, the expectation of success would have been high. 
Again, by appellant’s admission, introducing selection agent including HPPD inhibitor after transformation, is a routine practice in the art. 
In addition, appellant has not shown any advantage of introducing HPPD inhibitor after soybean transformation over that before transformation or during transformation. 
Therefore, the invention would have been obvious to one of ordinary skill in the art. 

	
Claims 9 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hwang et al in view of Garcon et al., as applied to claims 1 and 7 above, and further in view of Matringe et al. (p-Hydroxyphenylpyruvate dioxygenase inhibitor-resistant plants. Pest Manag Sci 61:269-276, 2005).
Claims 1 and 7 have been analyzed above.
Claims 9 and 13 add a limitation to claims 1 and 7, the soybean plant cell or plant is further transformed with a gene overexpressing PDH.  
Hwang et al. in view of Garcon et al. teach all the limitations of claims 1 and 7, but do not teach overexpressing gene for tolerance to HPPD inhibitors and gene encoding PDH in the same soybean cell and plant. 
Matringe et al. teach producing plants (tobacco) by co-overexpressing a gene conferring HPPD inhibitor resistance with gene encoding PDH gene (page 269, abstract; page 274, 1st and 2nd para).
Matringe et al. teach the advantage of such co-overexpression of a gene conferring HPPD inhibitor resistance along with gene encoding PDH gene, and the result of increasing vitamin E production (page 269, Abstract; page 273, Fig 5).  
Matringe et al. further teach that another advantage of such co-expression is that PDH increases the resistance to HPPD inhibitor in co-expressed plant by synergistic 6-8 folds (page 273, right panel, bottom, to page 274, left panel, top). 
Matringe et al. further particularly suggest the approach be applied to soybean (page 272, right col, 1st para; page 274, right col, 2nd-4th para).
Thus, one of ordinary skill in the art would have realized PDH would synergistically enhance gene conferring resistance to HPPD inhibitor as taught by Matringe et al., and been motivated to apply such combination to the soybean transformation of Hwang et al in view of  Garcon et al, to achieve the predicted results of synergistic effect as Matringe et al. Given Matringe et al. demonstrated such success, the expectation of success would have been high.   
Therefore, the claims would have been obvious to one ordinary skill in the art.  

Claims 1, 14-15, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hwang et al. in view of Garcon et al., and further in view of Bogner et al. (US 20110185445, effectively filed 1/26/2010). 
Claim 1 has been analyzed above.
Claims 14-15 limit claim 1, further comprising allowing the transformed explants cultured in step c) to form shoots, and selecting green shoots (within four weeks of transforming the explant). 
Claim 18 is drawn to a method comprising: 
a) preparing a soybean organogenic explant comprising at least a plant cell capable of being transformed by an Agrobacterium strain, 
b) exposing said plant cell in said explant to an Agrobacterium strain comprising at least a first genetic construct comprising at least a gene for tolerance to an HPPD inhibitor, thereby transforming the explant with the at least one gene, 
c) culturing the transformed explant in the presence of an HPPD inhibitor as selection agent, and 
d) allowing the transformed explants cultured in step c) to form shoots, and selecting green shoots, 
wherein said soybean organogenic explant is a cotyledonous explant, a half-seed explant or a half-embryo seed explant, 
wherein the HPPD inhibitor is introduced only after transformation, and 
wherein the HPPD inhibitor is an isoxazole, a diketonitrile, a triketone, or a pyrazolinate. 
Note: instant claim 18 comprises the limitations of claims 14-15, adding the limitation of HPPD inhibitor is an isoxazole, a diketonitrile, a triketone, or a pyrazolinate (the same limitation of claims 8 and 12).  

As analyzed above, Hwang et al. in view of Garcon et al. teach the limitation of claim 1. Garcon et al. teach using HPPD inhibitors as selective agent to produce a bleaching of the plant cells. The transformed plant cells comprising the gene for tolerance to HPPD inhibitors remain green and can be selected since they differ from the nontransformed cells. 
As analyzed above, Garcon et al. particularly used isoxazole or diketonitriles as the selective agent, teaching the additional limitation of claim 18. Garcon et al. teach regenerating and growing the transformed tissue (col 11, lines 6-20).

Hwang et al. in view of Garcon et al. do not teach selecting green shoots (instant claims 14 and 18) or doing so within four weeks of transforming the explant (instant claim 15).  
Bogner et al. teach regenerating the transformed soybean explant to shoot, and selecting the shoot with HPPD inhibitors within 4 weeks of transformation ([0212]-[0213]).  
As analyzed above, the transformed shoot cells are green, the untransformed cells are bleached. 
Thus, one of ordinary skill in the art would have realized that HPPD selection is selecting green cells as transformed cells from untransformed cells (bleached) as taught by Garcon et al., and been motivated to use the method as taught by Garcon et al. and Bogner et al., and select transformed (green) shoot within 4 weeks as taught by Bogner et al., to achieved the expected result as Garcon et al. and Bogner et al. did.  Given Garcon et al. demonstrated success in soybean cells, and Bogner et al. demonstrated success in soybean shoot within 4 weeks, the expectation of success would have been high. 
Therefore, claims would have been obvious to one of ordinary skill in the art. 


 (2) WITHDRAWN REJECTIONS
None. 

(3) RESPONSE TO ARGUMENTS
A. Summary of Argument
Appellant argue that the claims recite methods for transforming a soybean plant cell comprising, inter alia, transforming a soybean organogenic explant via an Agrobacterium strain comprising a gene that confers tolerance to an HPPD inhibitor, and culturing the transformed explant in the presence of an HPPD inhibitor selection agent, wherein the HPPD inhibitor is introduced after transformation. Hwang introduces a different selection agent, and while Garcon uses an HPPD inhibitor as a selection agent, it does so before transformation and teaches away from the claimed methods. Moreover, the evidence of record shows that the claimed methods lead to unexpected results over Hwang’s and Garcon’s methods. Appellant respectfully submits that the PTO has not established a prima fade case of obviousness, but even if it had, the evidence of record  is sufficient to overcome the rejection.

B. Claims 1, 2, 6-8, 12, and 16-20 are patentable over Hwang and Garcon.
1. The claims. 
2. The PTO’s Rejection.
Appellant states that the PTO asserts that Hwang teaches transforming cotyledonary explant of soybean using Agrobacterium as medium, introducing a selective agent (herbicide) to the transformed explant after transformation, and culturing the transformed explant with the selective agent. See Office Action at 4-5. The PTO acknowledges that Hwang does not “teach introducing HPPD inhibitor after transformation.” Id. at 5. The PTO cites Garcon as allegedly disclosing “introducing HPPD inhibitor after transformation,” and concludes that the combination of Hwang and Garcon render the claims obvious. /d. at 5, 7.

Response by the examiner: the statements by appellant are largely factually incorrect.   
In fact, Hwang et al. did not practice introducing HPPD inhibitor after transformation. 
However, Hwang et al. specifically teach that “after the transformation step, the transformed tissue can be exposed to selective pressure to select for those cells that have received and are expressing the polypeptide from the heterologous nucleic acid introduced by the expression cassette” ([0108]). Hwang et al practiced applying selective agent (herbicide) to the transformed explant only after transformation (not before or during transformation), and the transformed explant is cultured with the selective agent ([Example 6, [0157]].   Since Hwang et al. teach using herbicide including HPPD inhibitors as selective agent, Hwang et al. at teach introducing HPPD inhibitor (i.e., non-killing herbicide) after transformation.  
In addition, according to instant specification ([0095]), the selection agent, i.e. the HPPD inhibitor, is introduced into the culture medium of the cells after transformation, according to the usual practices of those skilled in the art. Thus, by appellant’s admission, introducing selection agent including HPPD inhibitor after transformation, is a routine practice in the art. 

3. Garcon teaches away from the claimed methods.
Appellant argues that Garcon teaches one of ordinary skill in the art to introduce an HPPD inhibitor before the transformation step—the opposite of the claimed methods, by citing selected Garcon’s examples. 
Appellant also argues that Garcon shows that introducing an HPPD inhibitor after transformation does not make it possible to practically select transformants. Id. at 12:53-55 (“in the absence of prior bleaching, the amount of tissues to be manipulated during the selection process remains too great’) (emphasis added). As such, Garcon suggests the opposite of the claimed methods—introducing HPPD inhibitors before the transformation step—tor the alleged advantage of reducing the time for selection. Accordingly, one of ordinary skill in the art, in view of Garcon, would be discouraged from introducing HPPD inhibitors after the transformation step.” In view of the foregoing, Appellant respectfully submits that one of ordinary skill in the art would not combine the references, let alone do so in an attempt to arrive at the claimed methods with a reasonable expectation of success."

Response by the examiner: The arguments by the appellant are carefully considered but not deemed persuasive.  
First of all, as analyzed above, by appellant’s admission, introducing selection agent including HPPD inhibitor after transformation, is a routine practice in the art. 
In fact, Garcon et al. teach and successfully demonstrated using HPPD inhibitor as selective agent selecting soybean transformants from non-transformants. 
Garcon et al. teach and claim a detailed method of transforming soybean (soya bean) by bombardment with heterologous gene conferring tolerance/resistance to HPPD inhibitors (pCH73 and pCH94), and using of HPPD inhibitors (isoxaflutole) as selection agent(s) (abstract, claims 1-17, Example 2, col 11, lines 37-67; col 12, lines 1-24, table 1).  Garcon et al. teach that Agrobacterium-mediated plant transformation is routine practice in the art as functional equivalent of bombardment (col 1, lines 16-41). Garcon et al. specifically teach that “HPPD inhibitor is introduced into the culture medium of the cells after transformation (step c), in the same way as the other selection agents, according to the usual practices of those skilled in the art” (col 2, lines 60-64; emphasis supplied). 
Specifically, Garcon et al. teach introducing HPPD inhibitor isoxaflutole after transformation (without prior bleach) or before transformation (with prior bleach), and demonstrated that both methods achieved success (col 12, lines 1-7, table 1).    
In addition, according to MPEP 2123 II, NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Thus, even if introducing selective agent after transformation was not a preferred method by Garcon, it was an alternative. Please note that Garcon et al achieved success by introducing HPPD inhibitor either before or after transformation.   
Garcon et al. never taught, suggested or implied that after transformation should be avoided. In contrary, both ways achieved successful selection. 

4. The PTO’s arguments regarding Garcon’s “teaching away” are unavailing.
Appellant argues that the PTO contends that (1) Appellant’s specification teaches that “applying selective agent/HPPD inhibitor after transformation is a common practice in the art”; and (2) Garcon teaches introducing an HPPD inhibitor both after and before transformation. See Office Action at 9-10; see also Advisory Action at 2.
First, Appellant respectfully disagrees with the PTO’s interpretation of the specification. The passage cited by the PTO states: “The selection agent, i.e. the HPPD inhibitor, is introduced into the culture medium of the cells after transformation (step c), according to the usual practices of those skilled in the art.” Specification at 14:17-18. This simply means that the HPPD inhibitor is introduced into a culture medium according to usual practices—not that step (c) of the claimed method, let alone the claimed method as a whole, was known in the art. See In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994) (“A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant.”). Even if Garcon does not rise to a “teaching away,” Appellant respectfully submits that one of ordinary skill in the art, in view of Garcon, would have no reason to add an HPPD inhibitor after transformation.

Response by the examiner: The arguments by the appellant are carefully considered but not deemed persuasive.   
Firstly, the comparison between introducing the agent before or after transformation is not a claim limitation or requirement. 
Secondly, as analyzed above, by appellant’s admission, introducing selection agent including HPPD inhibitor after transformation, is a routine practice in the art.   

Furthermore, as analyzed above, Garcon et al. never taught, suggested or implied that introducing HPPD inhibitor after transformation should be avoided. In contrary, Garcon et al. specifically teach that “HPPD inhibitor is introduced into the culture medium of the cells after transformation (step c), in the same way as the other selection agents, according to the usual practices of those skilled in the art” (emphasis supplied). Both ways achieved successful selection. Accordingly, Garcon et al. teach (not teach away) introducing HPPD inhibitor after transformation as an alternative. 
Finally, as analyzed in the 103 rejection, appellant has not shown any advantage that introducing HPPD inhibitor after soybean transformation over that before or during transformation, not to mention provided data.  
Accordingly, introducing HPPD inhibitor before and after transformation are alternative methods, both of which had been taught and had demonstrated success by Garcon et al.  
Again, Garcon et al. teach introducing HPPD inhibitor after transformation as an alternative, there is no teaching away. 

Appellant argues that Garcon uses particle bombardment-based transformation and, in any event, shows that introducing an HPPD inhibitor after transformation is disadvantageous. Garcon’s results make clear that an improvement is observed only when introducing HPPD inhibitors before transformation. Appellant respectfully submits that there is no reason to combine the cited references, let alone do so with a reasonable expectation of success. Appellant also argues that Garcon’s teachings would have discouraged one of ordinary skill in the art from introducing an HPPD inhibitor after transformation.

Response by the examiner: The arguments by the appellant are carefully considered but not deemed persuasive.   
Agrobacterium-mediated transformation and bombardment transformation are routine methods taught in prior art ([0004], [0100] of primary reference Hwang et al; and col 1, 2nd para of Garcon et al.).  
Again, the comparison between introducing the agent before or after transformation is not a claim limitation or requirement; therefore, this argument is irrelevant for the instant claims.  To the contrary, introducing HPPD inhibitor (i) before and (ii) after transformation are alternative methods, both of which had been taught and had demonstrated success by Garcon et al.  The expectation of success would have been high, as demonstrated by Garcon et al.  

5. The evidence of record shows that the claimed methods lead to unexpected results.
Appellant argues that the evidence of record demonstrates unexpected results sufficient to overcome the PTO’s hypothetical case of obviousness. During prosecution, Appellant submitted a declaration under 37 C.F.R. § 1.132 by Katelin D’Halluin, Ph.D. (“D’Halluin Dec.”). Dr. D’Halluin details several experiments in which the claimed HPPD selection method showed unexpectedly better results than other selection systems (glufosinate, glyphosate). See D’Halluin Dec. at §[§] 7-12; see also Specification at 4:26-5:15; Example 5. For example, the claimed HPPD selection method “surprisingly results 1n clearly identifiable transformed tissues at an earlier stage compared to the same process using either glufosinate or glyphosate.” D’Halluin Dec. at 4] 12. The PTO acknowledges Dr. D’Halluin’s declaration, but asserts that Appellant should have provided a “comparison of applying HPPD selecting agent only after transformation against applying HPPD selecting agent before and during transformation.”  Appellant disagrees, and cites Hwang using glufosinate following transformation. Appellant argues that Dr. D’Halluin’s comparison is appropriate. 

Response by the examiner: The arguments by the appellant are carefully considered but not deemed persuasive.   
Firstly, the comparison between the HPPD inhibitor and other survival herbicides is not a claim limitation or requirement; therefore, this argument is irrelevant for the instant claims.  Either one had been taught and demonstrated for selection of transformants. In the instant case, as analyzed in the rejection, Hwang et al. practiced other herbicide, but clearly teach introducing herbicide including HPPD inhibitors as selective agent ([0014], claim 8 of Hwang et al.).   
Secondly, appellant’s argument appears to be contradictory and inconsistent.  
Appellant appears to argue and emphasize that introducing HPPD AFTER transformation would have been the subject matter of the invention, and that such subject matter had not been taught. However, the argument appears to be that HPPD selection (before, during or after transformation) would be advantageous over other herbicide selections.   
Nevertheless, as analyzed in the rejection, Garcon et al. additionally teach the advantage of using HPPD inhibitors as selective agent, because this action produces a bleaching of the plant cells which is not harmful to the growth of cells, more particularly in the case of embryogenic tissues.  
According to MPEP § 2143.I, examples of rationales that may support a conclusion of obviousness include "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. In the instant case, the HPPD inhibitors, as selective agents, can be introduced in a finite number of only three possible ways: (i) before, (ii) during, (iii) or after transformation.  One of ordinary skill in the art would have achieved the expected success of selection of transformant(s) with the introduction of HPPD inhibitors after transformation just as before or during transformation. Thus, such result is not considered unexpected.  

Appellant argues that Garcon’s methods—which also teach introduction of an HPPD inhibitor before transformation—purportedly allow for selection 3-6 months after transformation. On the other hand, the claimed methods permit selection within four weeks. Appellant argues that the evidence of record allegedly demonstrates that introducing an HPPD inhibitor after transformation is surprisingly better than introducing an HPPD inhibitor before transformation. 
Appellant also argues that the PTO contends that the advantages of the claimed method were not unexpected since Bogner allegedly teaches selecting transformants within four weeks, and argues that Bogner simply teaches regeneration of transformed plant cells into whole plants, and that the claimed methods are superior to both Hwang’s and Garcon’s methods. 

Response by the examiner: The arguments by the appellant are carefully considered but not deemed persuasive.  
Again, shortening regeneration time is not a claim limitation or requirement; therefore this argument is irrelevant for the instant claims.  
Instead, the claims require introducing the HPPD inhibitor after transformation, which had not only had been taught and reasonably suggested by Hwang et al., but had also been practiced successfully by Garcon et al.  
Again, Garcon et al. additionally teach the advantage of using HPPD inhibitors as selective agent, because this action produces a bleaching of the plant cells which is not harmful to the growth of cells, more particularly in the case of embryogenic tissues.  Very likely, such advantage is achieved by the method of using HPPD inhibitor as selective agent, and such advantage can be achieved before, during or after transformation.  


C. Claims 9 and 13 are patentable over Hwang, Garcon, and Matringe.
Appellant argues that Matringe does not remedy the deficiencies of Hwang and Garcon. Indeed, the PTO only cites Matringe as allegedly disclosing the overexpression of PDH—not for using an HPPD inhibitor after transformation.  

Response by the examiner: The arguments by the appellant are carefully considered but not deemed persuasive.   
Matringe is cited to address the additional limitation of claims 9 and 13—PDH.  Matringe is not cited to remedy Hwang in view of Garcon.  Hwang in view of Garcon does not have any deficiency as analyzed above.  

D. Claims 14 and 15 are patentable over Hwang, Garcon, and Bogner.
Appellant argues that Bogner does not remedy the deficiencies of Hwang and Garcon (using an HPPD inhibitor after transformation). 

Response by the examiner: The arguments by the appellant are carefully considered but not deemed persuasive.   
Bogner is cited to address additional claim limitation(s), not cited to remedy Hwang in view of Garcon.  Hwang in view of Garcon does not have any deficiency as analyzed above.  
Note by examiner: upon further consideration, claim 18 is rejected along with claims 14-15. 


Respectfully submitted,
/Wayne Zhong/
Examiner, Art Unit 1662



Conferees:
/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663                                                                                                                                                                                                        
/Amjad Abraham/Supervisory Patent Examiner, Art Unit 1663                                                                                                                                                                                                        

/SHUBO (JOE) ZHOU/Supervisory Patent Examiner, Art Units 1661 and 1662                                                                                                                                                                                                        


                                                                                                                                                                                                   

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.